Title: From John Adams to Richard Rush, 13 November 1816
From: Adams, John
To: Rush, Richard



Dear Rush,
Quincy Nov. 13th 1816.

I Shall certainly comply with your Wishes, expressed in your favour of 31st Octr.
The Correspondence between your Father and me has been for forty years together too intimate and too free, to See the Light at present. I have Letters from Dr Rush that would demonstrate his Patriotism, his Virtue, his Piety his Genius his Learning his Benevolenc his Generosity his Charity and at the Same time the Persecution he endured.
My Letters to him are of a rougher and coarser Cast. I would not, however have one line of them Suppressed.
I must end my political Life, as I began it, in the Words of Milton.
I “did but teach the Age, to quit their Cloggs—by the plain Rules of antient Liberty, when Lo! a barbarous noise Surrounded me, of Owls and Cuckoes, Asses, Apes, and Dogs.” I could almost wish that these Words Should be engraved on my Tomb Grave Stone.
If this Country was like France, Holland or England I could print a Volume of your Fathers Letters, which would Sell as well as Scotts Lady of the Lake.
My young Friend! You may thank me in my Dotage, as Indeed I am. But you may possibly have occasion to remember the Words of an Old Dotard. I think little of the Flickerings  with Spain, Algiers, England: but a Contest between the Old and the New World, will be more Serious. European Legitimacy and American Republicanism never can acquiesce. We must prepare for Defence: And the cheapest, the Safest Armour is a Naval Power. We must come to it first or last and the Sooner the better.
I know that Millions of Americans will Say “This is one of John Adams’s Whimsies.” But let them wait for Time, and her march will not be Slow.
May I dare to ask why the Sheets of three or four 74s. are not already laid?
For mercy’s Sake do not “belittle” the Services of Decatur and Chauncey! They have done Wonders. Exmouths Glory has Sprung out of theirs. Expect not Miracles for our little despised Navy. It has performed enough; and more than our Army or our Government, tho’ both in great Weakness have upon the whole have done well.
I am your Friend
John Adams